Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: RCE filed Feb. 5, 2021.
Claims 21, 23, 27, 29, 30-32 and 34-38 are pending in the case.  Claims 21, 29, 31 and 35 are independent claims. 
Claims 29, 30, 32 and 35-38 are allowable. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on Feb. 5, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 27, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (hereinafter Yeung) U.S. Patent Publication No. 2013/0209065 in view of Armitage et al. (hereinafter Armitage) U.S. Patent Publication No. 2001/0022719.

With respect to independent claim 21, Yeung teaches a method for continued audio playback of a media item, the method comprising: 
A combined video/audio application 30, which, as described below may be streaming or local playback, is initially running (i.e., executed) while the computing device is in active state 15.”); 
detecting, playback of the video component of the media item to be suspended (see e.g. para [12] – e.g. system turns into a “sleep’ mode or “suspended” state and display screen is de-activated.); 
identifying, by the client device, a user behavior occurring prior to or subsequent to the activation of the detecting (see e.g. para [33] – “video/audio application 30 has specific behavior depending on the state of computing device 95, and depending on whether the application is running in the foreground or the background.” – The examiner notes the user behavior prior can be the action that user brings the application to background.); 
determining, by the client device, a rule associated with the user behavior and the activation of the physical button is satisfied (see e.g.  Fig. 2 and para [22][23][33]); and 
responsive to the determination that the rule is satisfied, playing, by the client device, the audio component of the media item while playback of the video component is suspended (see e.g. para [18] – “a user may still be able to listen to the audio signals associated with video signals, even though the ).  
Yeung does not expressly show monitoring, by the client device, for activation of a physical button; detecting, by the client device, activation of the physical button, the activation of the physical button causing playback of the video component of the media item to be suspended.   However, Armitage teaches the above feature (see e.g. para [60] – “Sleep button 360 is coupled to microprocessor 304 and initiates a sleep mode to minimize the power use of the tablet when the tablet computer is not in use.”).  Both Yeung and Armitage are directed to computing device control methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Yeung and Armitage in front of them to modify the system of Yeung to include the above feature.  The motivation to combine Yeung and Armitage comes from Armitage.  Armitage discloses the motivation to provide a physical button for quick access to sleep mode (see para [60]).
With respect to independent claim 23, the modified Yeung teaches the user behavior is an activation of a virtual button (see e.g. para [33]-user can click on the minimize button to bring an application window to the background.)  
With respect to independent claim 27, the modified Yeung teaches the activation of the physical button causes a display of the client device to turn off (see e.g. Armitage para [60]) 


Claim 31 is rejected for the similar reasons discussed above with respect to claim 21. 
Claim 34 is rejected for the similar reasons discussed above with respect to claim 27. 



It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179